John I. Purtle, Justice, dissenting. This court appears for the first time to hold that upon post-trial vacation of a felony which had been used as an aggravating circumstance in petitioner’s capital felony murder trial, the use of the vacated sentence at his trial cannot be the subject of a Rule 37 petition. The court today holds that such use of a conviction subsequently vacated cannot be directly or collaterally attacked through a Rule 37 petition. In my opinion, this decision flies in the face of Rule 37. Moreover, the recent case of Johnson v. Mississippi, 486 U.S. _, 108 S. Ct. 1981 (1988), requires that this matter be given consideration by this court. The majority in this case appears to make the same argument that the Mississippi Supreme Court used in Johnson. When other cases were attacked on direct appeal on similar grounds, the Mississippi court had held that the matter should have been presented in a post-conviction proceeding. However, in Johnson, a post-conviction proceeding, the Mississippi court held that the matter should have been pursued in a direct attack. The U.S. Supreme Court reversed, holding that the use of this aggravating circumstance violated the Eighth Amendment’s prohibition of cruel and unusual punishment. In my opinion, Johnson v. Mississippi is controlling in the present case, unless we are able to distinguish Johnson in a different manner than the majority opinion. If we can say, as the majority implies, that the vacated conviction was not the one used as an aggravating circumstance, then the problem is solved. However, if the vacated sentence was in fact used as an aggravating circumstance, then this court must take further action. The only way we are going to know which conviction was vacated is to grant this petition and allow a hearing to be held in the trial court. The majority reasons that in spite of the vacation of the sentence, the state still proved the commission of a prior violent felony. How can there be proof that a felony has been committed without proof of a conviction? Are we as individuals permitted to decide what acts constitute a felony? Or was the capital felony sentencing jury in effect permitted to “retry” the vacated sentence? The sentencing procedure condoned in this case constitutes double jeopardy as well as cruel and unusual punishment. The majority opinion takes further liberties with the law concerning aggravating circumstances. In order for the commission of a prior felony to be used as an aggravating circumstance, Arkansas Code Annotated § 5-4-604(3) (1987) requires that “The person previously committed another felony, an element of which was the use or threat of violence to another person or the creation of a substantial risk of death or serious physical injury to another person.” (Emphasis added.) This provision does not include the “violent acts” relied upon in the majority opinion. Clearly the provision requires that the person “previously committed another felony” in order for the act to be used as an aggravating circumstance. The petitioner’s conviction in this case may have been vacated. It is my opinion that this petition should be granted in order that we might at least know the basis of our decision. I cannot agree that Rule 37 is an improper vehicle to attack a sentence in this manner.